1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 BANK OF COLORADO d/b/a
 8 PINNACLE BANK f/k/a
 9 WESTERN BANK OF GALLUP,

10          Plaintiff-Appellee,

11 v.                                                                           NO. 30,841

12 LL and D, INC., d/b/a RESPOND
13 NEW MEXICO,

14          Defendant-Appellant.

15 APPEAL FROM THE DISTRICT COURT OF McKINLEY COUNTY
16 Robert A. Aragon, District Judge

17 Mason & Isaacson, P.A.
18 Thomas Lynn Isaacson
19 Gallup, NM

20 for Appellee

21 Everett Law
22 Peter Everett, IV
23 Albuquerque, NM

24 for Appellant


25                                 MEMORANDUM OPINION

26 VIGIL, Judge.
 1        Appellant (Defendant) appeals from the district court’s order that strikes his

 2 answer on the basis that it was untimely filed. [RP 160] Our notice proposed to

 3 dismiss for lack of a final order. In addition, our notice proposed to deny Appellee’s

 4 (Plaintiff) request for attorney fees.

 5        Defendant did not respond to our notice. See Frick v. Veazey, 116 N.M. 246,

 6 247, 861 P.2d 287, 288 (Ct. App. 1993) (explaining that the failure to file a

 7 memorandum in opposition to calendar notice constitutes acceptance of proposed

 8 disposition). For reasons set forth in our notice, we dismiss for lack of a final order.

 9 While Plaintiff filed a response opposing our proposed denial of its request for

10 attorney fees, we remain unpersuaded by Plaintiff’s arguments, and therefore deny its

11 request.

12        IT IS SO ORDERED.



13                                                _______________________________
14                                                MICHAEL E. VIGIL, Judge


15 WE CONCUR:



16 _________________________________
17 CELIA FOY CASTILLO, Chief Judge



                                              2
1 _________________________________
2 JONATHAN B. SUTIN, Judge




                                  3